Citation Nr: 1517465	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-32 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine prior to November 25, 2014.
 
2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine since November 25, 2014.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1983 to July 1983 and from July 1984 to September 2005.
 
This matter arises before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In December 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.
 
Additional evidence was added to the record after the issuance of the January 2013 supplemental statement of the case, however, in December 2014 the Veteran waived initial RO review of any new evidence and thus a remand is not required for this purpose.  38 C.F.R. § 20.1304(c) (2014).
 
The issues of entitlement to service connection for lower extremity radiculopathy, a sleep disorder and depression, each claimed as secondary to thoracolumbar degenerative joint disease were raised at the December 2014 video conference hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The issue of entitlement to an increased disability rating for thoracolumbar degenerative joint disease since November 25, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 

FINDING OF FACT
 
Prior to November 25, 2014, the Veteran's thoracolumbar degenerative joint disease was not productive of forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
 
 
CONCLUSION OF LAW
 
The criteria for a disability rating in excess of 20 percent for thoracolumbar degenerative joint disease prior to November 25, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5237 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in a January 2013 Supplemental Statement of the Case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information regarding pertinent medical treatment he may have received, obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations in November 2010 and March 2012.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to this claim.  
 
Hence, VA has fulfilled its duty to notify and assist the Veteran.  Adjudication at this juncture, without directing or accomplishing any additional notification and/or development action is not prejudicial to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.
 
Analysis
 
The Veteran seeks a higher disability rating for his thoracolumbar degenerative joint disease.
 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014). 
 
When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  
 
The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.
 
The appellant's thoracolumbar degenerative joint disease is currently rated as 20 percent disabling prior to November 25, 2014, under Diagnostic Code 5237.  38 C.F.R. § 4.71a.  
 
Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Disability ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the General Rating Formula, a 20 percent rating is assigned with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

A 40 percent rating is assigned with forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

At a September 2008 private back examination, there was no evidence of lordosis, scoliosis, hyperkyphosis, spasm, tenderness, or swelling on palpation.  Range of motion testing revealed an ability to perform forward flexion without any difficulties or abnormal curvatures, and no difficulties with hyperextension, lateral bending and lateral rotation.  There was no degree of limited motion noted on the examination report.  
 
At a January 2009 private back examination, there was some tenderness to palpation, few muscle spasms, and limited range of motion.  No radicular symptoms were noted.  The exact degree of any limitation of motion was not recorded. 
 
At a March 2009 private back examination, it was reported that there was a slight improvement in range of motion.  The exact degree of any limitation of motion was not recorded. 
 
In June 2009, a private back examination revealed mild straightening of the lordotic curvature secondary to muscle spasms, a moderately reduced range of motion, tenderness to palpation, pain, and moderate radiculopathy on the right side.  There was no evidence of hyperkeratosis or scoliosis.  The exact degree of any limitation of motion was not recorded. 
 
From August 2009 through November 2010, private back examinations showed evidence of mild straightening of the lordotic curvature secondary to muscle spasms, moderately reduced range of motion, tenderness to palpation and pain.  There was no evidence of hyperkeratosis, scoliosis, or radiculopathy. 
 
In November 2010, the Veteran attended a VA spine examination.  He reported severe monthly flare-ups that restricted his usual activity and required him to stay in bed.  He also reported fatigue, decreased motion, stiffness, weakness, spasm, and pain.  He did not report any urinary problems.  Upon physical examination, his gait was normal and there was no evidence of abnormal spinal curvature, muscle spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion testing revealed forward flexion limited to 45 degrees, extension to 10 degrees, left and right lateral flexion to 15 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 20 degrees.  There was no objective evidence of pain on active range of motion or following repetitive motion.  There was no evidence of ankylosis.  Sensory examination indicated decreased pain or pinprick on the right great toe, involving the sciatic nerve.  The motor examination was normal and the Veteran tested positively for Lasegue's sign, bilaterally.  At the time of examination, he was employed as a security guard.
 
Private back examinations from December 2010 through October 2011 showed no evidence of hyperkeratosis or scoliosis.  There was evidence of mild straightening of the lordotic curvature secondary to muscle spasms, moderately reduced range of motion, and tenderness to palpation.  The exact degree of any limitation of motion was not recorded.  There was no radiculopathy.  In January 2012, a back examination report remained essentially the same except his forward flexion, extension and rotation were described as severely limited and his side bending as moderately limited.  Again, no specific findings relative to any loss of motion were recorded.

At a March 2012 VA examination, the Veteran reported a history of constant pain with no flare-ups.  Upon physical examination, there was evidence of pain on palpation.  There was no evidence of muscle spasm or guarding, atrophy, radiculopathy or other neurological abnormalities.  Muscle strength testing, reflex examination, and sensory examination were all normal.  Straight leg raising test was negative, bilaterally.  There was no evidence of an intervertebral disc syndrome.  Range of motion testing revealed forward flexion limited to 50 degrees, with pain beginning at 25 degrees.  Extension was limited to 25 degrees, with pain beginning at 10 degrees.  Bilateral lateral flexion and rotation was limited to 25 degrees, with pain beginning at 10 degrees.  After repetitive testing lumbar forward flexion was limited to 50 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  There was no functional loss/impairment after repetitive use.  The examiner indicated the Veteran's low back disorder impacted his ability to work due to frequent absenteeism and difficulty with prolonged standing.
 
May 2012 private medical records indicate there was evidence of mild right lower extremity sciatica.  

All subsequent back examinations dating through October 2014 reported essentially the same findings, specifically they found no evidence of hyperkeratosis or scoliosis, mild straightening of the lordotic curvature secondary to muscle spasms, a moderately reduced range of motion, muscle spasm, and tenderness to palpation.  There was no radiculopathy.
 
The Board notes that private treatment records indicate the Veteran had periodic lumbar injections throughout the appeal period.
 
After reviewing the evidence of record, the Board finds that an evaluation in excess of 20 percent is not warranted prior to November 25, 2014, because range of motion testing did not demonstrate either forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Rather, the evidence indicates a rating of 20 percent is warranted because forward flexion was never limited beyond 45 degrees.  The Board notes that although private treatment records indicate the Veteran had a reduced range of motion, the Board is unable to apply such a generic statement to the rating code as the actual degree of any limitation of motion was never recorded. 
 
Furthermore, while the Veteran credibly reported experiencing pain, the evidence of record does not suggest that he experienced additional functional impairment due to fatigability, incoordination, pain on movement, and weakness that resulted in a greater limitation of motion than that recognized by the current rating assigned.  That is, there is no evidence that fatigability, incoordination, pain on movement, and weakness were so severe that such pathology was manifested by forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Therefore, entitlement to a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).
 
While there is some suggestion that the back disorder causes radicular pain, the question of entitlement to service connection for radiculopathy secondary to the Veteran's low back disorder is referred to the AOJ for initial consideration, and it would be premature to address that question at this time.  Moreover, even if service connection is in order, under the current version of 38 C.F.R. § 4.71a, that disorder would be rated separately, and it would be prejudicial for the Board to address the matter without the RO first doing so.
 
As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's low back disorder prior to November 25, 2014, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.
 
Other Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extrascheduler rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extrascheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the scheduler rating criteria specifically contemplates the nature and extent of the Veteran's degenerative joint disease of the thoracolumbar spine prior to November 25, 2014, which is primarily productive of pain and functional limitation.

The Veteran does not contend, and the evidence does not demonstrate the scheduler criteria are inadequate to describe the severity and symptoms of his disability.  As such, the Board finds the rating criteria adequately contemplate the severity of the Veteran's disability and referral for extrascheduler consideration is not warranted.
 
Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
 
ORDER
 
Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine prior to November 25, 2014 is denied.
 
 
REMAND
 
In a November 25, 2014 statement, the Veteran, through his representative, alleged worsening of symptoms.  Although he has had subsequent private back examinations since  they did not record the actual nature of any limited motion measured in degrees in each plane of movement.  His last VA spine examination was in March 2012.  As such, a new VA examination is warranted to assess the current severity of his low back disorder.
 
Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.  If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any identified government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA orthopedic examination to assess the current severity of his thoracolumbar degenerative joint disease.  The examiner must be provided access to the Veteran's electronic claims folder.  The examiner must specify in the report that all relevant records have been reviewed.  A complete rationale for any opinions expressed should be provided.

3.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the claims file, Virtual VA file, VBMS file, and this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


